On Application por Rehearing.
The opinion of the Court was delivered by
Fenner, J.
We granted a rehearing in this case, for the purpose of reconsidering our determination of the oppositions of Barrow & Pope, and Herron & Gallagher, and of Barrow & Pope, so far as relates to their claims for services in the Woolfolk litigation.
We reiterate the general rule stated in onr original opinion, “ that no agreement is'implied on the part of an attorney, when he puts a claim in suit for his client or receives one for that purpose, that he must look to the claim only as the means of satisfying his charges, or that he must wait for his pay until it is determined whether it is collectible or not.”
*1193A review of the evidence in this case raises grave doubts as to the correctness of our original conclusion, that the particular facts of this case bring it within any exception to this general rule.
The issue as to the exigibility of the fees claimed, before the final termination of the litigation, under the particular contract between Mrs. Labauve and these opponents, does not seem to have been distinctly presented in the lower court, and the testimony as to the nature of said contract is vague and ambiguous.
We deem it safer to recall the bpinions expressed by us on that subject, and to make our judgment of non-suit, as to these charges, a simple one, unrestricted by any conditions resulting from said expressions of our original opinion.
We find no occasion to change our original decree in any other respect.
It is, therefore, ordered and adjudged, that our original decree herein be amended, by striking therefrom the following words: “ Reserving to all of said opponents the right to prosecute their demands hereafter under the conditions stated in our opinion,” and that, with this amendment, in all other respects said original decree remain undisturbed.
Manning, J., takes no part.